Dismissed and Memorandum Opinion filed December 1, 2005








Dismissed and Memorandum Opinion filed December 1,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01091-CR
____________
 
SALVADOR DARIO MERINO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 9
Harris County, Texas
Trial Court Cause No. 1318307
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the misdemeanor offense of
possession of a controlled substance, in which the state recommended punishment
of a fine not to exceed $4,000 and/or confinement not to exceed one year.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on August
1, 2005, to confinement for ten days in the Harris County Jail.  Appellant filed a motion for new trial on
August 29, 2005.  Appellant filed his
notice of appeal on October 19, 2005. 
Because appellant has no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).